Citation Nr: 0739619	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-09 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
giant cell tumor of the distal left tibia, currently 
evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to May 1977 
and from September 1978 to December 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

In this case, the veteran requested a VA Travel Board hearing 
and was scheduled for such a hearing in May 2007.   He failed 
to appear for that hearing, however, and there is no 
indication from the record that he presented good cause for 
his failure to appear at that hearing.  The Board will 
therefore proceed with his appeal as though the request for a 
hearing had been withdrawn.  See 38 C.F.R. § 20.704(d).


FINDING OF FACT

The veteran's residuals of a giant cell tumor of the distal 
left tibia include left ankle pain and fusion at 90 degrees, 
but no evidence of nonunion with loose motion, requiring a 
brace.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of a giant cell tumor of the distal left tibia have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5012 and 5262 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
October 2003.  As this letter was issued prior to the 
appealed rating decision, this case raises no procedural 
concerns in view of the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in a March 2006 letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded 
comprehensive VA examinations in conjunction with this 
appeal, addressing the disorder at issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In this case, the RO has evaluated the veteran's disorder at 
the 30 percent rate under 38 C.F.R. § 4.71a, Diagnostic Codes 
5012 and 5262.  

Under Diagnostic Code 5012, concerning malignant new growths 
of bones, a 100 percent rating will be continued for one year 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure.  At this point, 
if there has been no local recurrence or metastases, the 
rating will be made on residuals.

Under Diagnostic Code 5262, concerning impairment of the 
tibia and fibula, a 30 percent evaluation is warranted for 
malunion with marked knee or ankle disability.  A 40 percent 
evaluation contemplates nonunion with loose motion, requiring 
a brace.

In the present case, the veteran was initially granted 
service connection for residuals of a giant cell tumor of the 
distal left tibia in a February 1988 rating decision 
following resection for that tumor in July 1987, during 
service.  Initially, he was assigned a 100 percent evaluation 
from December 1987 and a 20 percent evaluation from August 
1988.  Following reexaminations, this evaluation was 
increased to 40 percent from August 1988 but later decreased 
to 20 percent as of June 1991.

During the pendency of this appeal, the veteran underwent a 
VA examination in October 2003.  This examination revealed 
symptoms including decreased sensation from the junction of 
the proximal and middle third of the calf circumferentially 
down to the toes, painful and icy toes, and significant pain 
and discomfort in the left lower extremity.  These symptoms 
served as a predicate for the currently assigned 30 percent 
evaluation, effectuated in the appealed January 2004 rating 
decision as of September 2003, the date of the veteran's 
current claim for increase.

Since the October 2003 VA examination, the veteran has been 
seen by VA treatment providers for his left lower extremity 
symptoms.  Notably, in February 2005, his primary care 
physician indicated that he was using a brace for his 
service-connected disorder.  

Upon VA examination in September 2005, however, the veteran's 
ankle was noted to be fused at 90 degrees and stable, with 
normal posture and gait without the use of assistive devices.  
X-rays showed stable post-operative changes.

Given these findings, the Board is unable to conclude that 
there are symptoms commensurate to nonunion with loose 
motion, requiring a brace, as would warrant a 40 percent 
evaluation under Diagnostic Code 5262.  Significantly, the 
2005 examiner noted no pain on range of motion testing or 
flare-ups, or additional limitations by pain, fatigue, 
weakness, or lack of endurance.  38 C.F.R. §§ 4.40, 4.45; see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996).  

Moreover, the ankle is fused but at 90 degrees.  As such, 
there is no evidence of ankylosis in plantar flexion at more 
than 40 degrees, or in dorsiflexion at more than 10 degrees 
or with abduction, adduction, inversion or eversion 
deformity, as would warrant a 40 percent evaluation under 
Diagnostic Code 5270.

Finally, the veteran has submitted no evidence showing that 
his service-connected disorder has markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluation, and there is also no indication 
that this disorder has necessitated any hospitalization 
during the pendency of this appeal.  Notably, during his 
September 2005 VA examination, he reported that he worked in 
a "sitting" job as a network administrator.  It was further 
noted that he could accomplish all activities with frequent 
pain, and his activities of daily living were not impaired.  
As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Overall, the evidence does not support an evaluation in 
excess of 30 percent for residuals of a giant cell tumor of 
the distal left tibia, and the veteran's claim for that 
benefit must be denied.  38 C.F.R. § 4.7.


ORDER

Entitlement to an increased evaluation for residuals of a 
giant cell tumor of the distal left tibia, currently 
evaluated as 30 percent disabling, is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


